              Case 20-51257-SCS                   Doc 1      Filed 12/10/20 Entered 12/10/20 10:24:02                              Desc Main
                                                            Document      Page 1 of 36

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                U & F, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  19 Wainwright Drive
                                  Poquoson, VA 23662
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Poquoson City                                                   Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  485 Wythe Creek Road Poquoson, VA 23662
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-51257-SCS                      Doc 1        Filed 12/10/20 Entered 12/10/20 10:24:02                                     Desc Main
                                                                 Document      Page 2 of 36
Debtor    U & F, LLC                                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-51257-SCS                   Doc 1        Filed 12/10/20 Entered 12/10/20 10:24:02                                  Desc Main
                                                             Document      Page 3 of 36
Debtor   U & F, LLC                                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 20-51257-SCS                   Doc 1       Filed 12/10/20 Entered 12/10/20 10:24:02                                 Desc Main
                                                            Document      Page 4 of 36
Debtor    U & F, LLC                                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 10, 2020
                                                  MM / DD / YYYY


                             X   /s/ Antonio Ulisse                                                       Antonio Ulisse
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President/Owner




18. Signature of attorney    X   /s/ Kelly M. Barnhart                                                     Date December 10, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Kelly M. Barnhart
                                 Printed name

                                 Roussos & Barnhart PLC
                                 Firm name

                                 500 E. Plume Street, Ste. 503
                                 Norfolk, VA 23510
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     757-622-9005                  Email address      barnhart@rgblawfirm.com

                                 VSB No. 65246 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                   Desc Main
                                                                     Document      Page 5 of 36




 Fill in this information to identify the case:

 Debtor name         U & F, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 10, 2020                       X /s/ Antonio Ulisse
                                                                       Signature of individual signing on behalf of debtor

                                                                       Antonio Ulisse
                                                                       Printed name

                                                                       President/Owner
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-51257-SCS                          Doc 1       Filed 12/10/20 Entered 12/10/20 10:24:02                                        Desc Main
                                                                       Document      Page 6 of 36

 Fill in this information to identify the case:
 Debtor name U & F, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                                Credit card                                                                                                $5,343.24
 P.O. Box 360001                                                 purchases
 Ft. Lauderdale, FL
 33336
 First Home Bank                                                 90 days or less:                                   $321,443.10                 $71,078.20              $250,364.90
 c/o Dennis T.                                                   A/R owed by
 Lewandowski, Esq.                                               Plantation Group
 Kaufman & Canoles,                                              ($13,070) &
 PC                                                              Riverdale
 150 W. Main Street,                                             Management
 Ste. 2100                                                       ($2,360.00)
 Norfolk, VA 23510
 Langley Federal                                                 Credit card                                                                                              $14,021.25
 Credit Union                                                    purchases
 P.O. Box 7463
 Hampton, VA 23666
 McCandlish Holton                                               attorney's fees                                                                                            $7,777.76
 c/o James M.
 Snyder, Esq.
 1111 East Main
 Street, Suite 2100
 Richmond, VA
 23218
 Rappahannock                                                    estimated balance                                                                                        $15,000.00
 Concrete Corp                                                   after factoring in
 PO Box 520                                                      transfer of
 Gloucester, VA                                                  vehicles as stated
 23061                                                           in Statement of
                                                                 Financial Affairs




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-51257-SCS                          Doc 1       Filed 12/10/20 Entered 12/10/20 10:24:02                                        Desc Main
                                                                       Document      Page 7 of 36


 Debtor    U & F, LLC                                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Strategic Funding                                               loan; claim                                                                                              $80,455.00
 Source, Inc.                                                    amount includes
 c/o C. Daniel                                                   principle amount
 Waters, Esq.                                                    of $60,175 plus
 Nguyen Ballato                                                  remaining
 2201 Libbie Ave.                                                contractual
 Richmond, VA                                                    interest of
 23230                                                           $20,280; does not
                                                                 includes interest
                                                                 of 6% per annum
                                                                 or
 SunTrust                                                        Credit card                                                                                                $2,305.73
 P.O. Box 15288                                                  purchases
 Wilmington, DE
 19886
 Timothy A. Ward,                                                attorney's fees                                                                                            $3,800.00
 Esq.
 9240-A Mosby St.
 Manassas, VA 20110




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 20-51257-SCS                                    Doc 1              Filed 12/10/20 Entered 12/10/20 10:24:02                                                          Desc Main
                                                                                    Document      Page 8 of 36
 Fill in this information to identify the case:

 Debtor name            U & F, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            74,287.71

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            74,287.71


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           324,652.61


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           128,702.98


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             453,355.59




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1           Filed 12/10/20 Entered 12/10/20 10:24:02                             Desc Main
                                                                      Document      Page 9 of 36
 Fill in this information to identify the case:

 Debtor name         U & F, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                            amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                           12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of
                                                                                                                                            debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                                  Last 4 digits of account
                                                                                                                 number


           3.1.     SunTrust                                                     Business Checking               6307                                     $9,257.71



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $9,257.71
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 15,430.00   -                                0.00 = ....                            $15,430.00
                                              face amount                            doubtful or uncollectible accounts
                                              A/R owed by Plantation Group ($13,070) & Riverdale Management ($2,360.00)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02               Desc Main
                                                                     Document      Page 10 of 36
 Debtor         U & F, LLC                                                                    Case number (If known)
                Name


 12.       Total of Part 3.                                                                                                        $15,430.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2011 Skid-steer loader/Compact Track
                     Loader; S/N: YYZ01932 - subject to lien
                     in favor of First Bank - value based on
                     estimate from Carter
                     Equipment/Caterpillar                                                  $0.00    CAT Value                         $19,000.00


           47.2.     Backhoe loader - subject to lien in favor
                     of First Bank - value based on estimate
                     from Stephen's Tractor Service                                         $0.00    Stephen's                           $7,000.00


           47.3.     2013 Trackhoe/Hydraulic Excavator;
                     S/N: XFA02125 - subject to PSMI in favor
                     of Caterpillar, any net equity subject to
                     lien in favor of First Bank - value from
                     Carter's Equipment/Caterpillar                                         $0.00    Lender Value                      $23,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02        Desc Main
                                                                     Document      Page 11 of 36
 Debtor         U & F, LLC                                                                   Case number (If known)
                Name

            47.4.    3 concrete finishing machines
                     ($200/each)                                                         $600.00                                  $600.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                              $49,600.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
             Case 20-51257-SCS                             Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                                         Desc Main
                                                                         Document      Page 12 of 36
 Debtor          U & F, LLC                                                                                          Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $9,257.71

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $15,430.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $49,600.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $74,287.71          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $74,287.71




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                                Desc Main
                                                                     Document      Page 13 of 36
 Fill in this information to identify the case:

 Debtor name         U & F, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Caterpillar Financial
 2.1                                                                                                                                $0.00              $19,000.00
       Services Corp.                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                2011 Skid-steer loader/Compact Track
                                                      Loader; S/N: YYZ01932; FOR NOTICE
                                                      PURPOSES ONLY (Debtor believes balance
       2120 West End Ave.                             has been paid in full)
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/15/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0042
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Caterpillar Financial
 2.2                                                                                                                           $3,209.51               $23,000.00
       Services Corp.                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                2013 Trackhoe/Hydraulic Excavator; S/N:
                                                      XFA02125 - subject to PSMI in favor of
                                                      Caterpillar, any net equity subject to lien in
                                                      favor of First Bank - value from Carter's
       2120 West End Ave.                             Equipment/Caterpillar
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/6/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                               Desc Main
                                                                     Document      Page 14 of 36
 Debtor       U & F, LLC                                                                              Case number (if known)
              Name

        Last 4 digits of account number
        8409
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    First Home Bank                               Describe debtor's property that is subject to a lien                     $321,443.10          $71,078.02
        Creditor's Name                               90 days or less: A/R owed by Plantation
        c/o Dennis T.                                 Group ($13,070) & Riverdale Management
        Lewandowski, Esq.                             ($2,360.00)
        Kaufman & Canoles, PC
        150 W. Main Street, Ste.
        2100
        Norfolk, VA 23510
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        5/9/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $324,652.61

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         First Home Bank
         9190 Seminole Blvd.                                                                                    Line   2.3
         Seminole, FL 33772




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                                     Desc Main
                                                                     Document      Page 15 of 36
 Fill in this information to identify the case:

 Debtor name         U & F, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,343.24
           American Express                                                     Contingent
           P.O. Box 360001                                                      Unliquidated
           Ft. Lauderdale, FL 33336                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
           Last 4 digits of account number      4005
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $14,021.25
           Langley Federal Credit Union                                         Contingent
           P.O. Box 7463                                                        Unliquidated
           Hampton, VA 23666                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
           Last 4 digits of account number      4820
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,777.76
           McCandlish Holton                                                    Contingent
           c/o James M. Snyder, Esq.                                            Unliquidated
           1111 East Main Street, Suite 2100                                    Disputed
           Richmond, VA 23218
                                                                             Basis for the claim:    attorney's fees
           Date(s) debt was incurred 2018 - 2019
           Last 4 digits of account number 2997                              Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $15,000.00
           Rappahannock Concrete Corp                                           Contingent
           PO Box 520                                                           Unliquidated
           Gloucester, VA 23061                                                 Disputed
           Date(s) debt was incurred
                                                                                              estimated balance after factoring in transfer of
                                                                             Basis for the claim:
           Last 4 digits of account number                                   vehicles as stated in Statement of Financial Affairs
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         38214                                            Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                                     Desc Main
                                                                     Document      Page 16 of 36
 Debtor       U & F, LLC                                                                              Case number (if known)
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $80,455.00
           Strategic Funding Source, Inc.                                       Contingent
           c/o C. Daniel Waters, Esq.                                           Unliquidated
           Nguyen Ballato                                                       Disputed
           2201 Libbie Ave.
           Richmond, VA 23230                                                                loan; claim amount includes principle amount of
                                                                             Basis for the claim:
                                                                             $60,175 plus remaining contractual interest of $20,280; does not
           Date(s) debt was incurred 1/2018
                                                                             includes interest of 6% per annum or attroney's fees in the amount of
           Last 4 digits of account number                                   $8,250 - UCC-1 filed by Supersonic Funding
                                                                             Is the claim subject to offset?         No     Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,305.73
           SunTrust                                                             Contingent
           P.O. Box 15288                                                       Unliquidated
           Wilmington, DE 19886                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
           Last 4 digits of account number      3094
                                                                             Is the claim subject to offset?         No     Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Supersonic Funding                                                   Contingent
           1608 S. Ashland Ave. #35697                                          Unliquidated
           Chicago, IL 60608                                                    Disputed
           Date(s) debt was incurred 1/17/2018
                                                                             Basis for the claim:    UCC-1 lien for Strategic Funding - notice purposes
           Last 4 digits of account number 8685                              only
                                                                             Is the claim subject to offset?         No     Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,800.00
           Timothy A. Ward, Esq.                                                Contingent
           9240-A Mosby St.                                                     Unliquidated
           Manassas, VA 20110                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    attorney's fees
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Strategic Funding Source, Inc.
           1501 Broadway, Suite 1515                                                                  Line     3.5
           New York, NY 10036
                                                                                                             Not listed. Explain

 4.2       Strategic Funding Source, Inc.
           c/o Holly S. Falkowitz, Esq.                                                               Line     3.5
           120 W. 45th St., 6th Floor
                                                                                                             Not listed. Explain
           New York, NY 10036


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     128,702.98


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                 Desc Main
                                                                     Document      Page 17 of 36
 Debtor       U & F, LLC                                                                          Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              128,702.98




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                     Desc Main
                                                                     Document      Page 18 of 36
 Fill in this information to identify the case:

 Debtor name         U & F, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   (no written contract or
             lease is for and the nature of               lease) land used for
             the debtor's interest                        storage of equipment
                                                          when not on job sites;
                                                          Debtor pays $500 every
                                                          other month and Jesse
                                                          Dunlap pays $500 on
                                                          the alternating months
                  State the term remaining
                                                                                     Carol Moore
             List the contract number of any                                         501 Wythe Creek Rd.
                   government contract                                               Poquoson, VA 23662


 2.2.        State what the contract or                   Contract for Hydraulic
             lease is for and the nature of               Excavator/Trackhoe -
             the debtor's interest                        $996.13/month at 3.99%
                                                          interest to be paid over
                                                          an estimated period of
                                                          44.3 months
                  State the term remaining                2 months (estimated)
                                                                                     Caterpillar Financial Services Corp.
             List the contract number of any                                         2120 West End Ave.
                   government contract                                               Nashville, TN 37203




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                  Desc Main
                                                                     Document      Page 19 of 36
 Fill in this information to identify the case:

 Debtor name         U & F, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Antonio M.                        19 Wainwright Drive                                McCandlish Holton                 D
             Ulisse                            Poquoson, VA 23662                                                                   E/F       3.3
                                                                                                                                    G




    2.2      Antonio M.                        19 Wainwright Drive                                Strategic Funding                 D
             Ulisse                            Poquoson, VA 23662                                 Source, Inc.                      E/F       3.5
                                                                                                                                    G




    2.3      Antonio M.                        19 Wainwright Drive                                First Home Bank                   D   2.3
             Ulisse                            Poquoson, VA 23662                                                                   E/F
                                                                                                                                    G




    2.4      Antonio M.                        19 Wainwright Drive                                Langley Federal                   D
             Ulisse                            Poquoson, VA 23662                                 Credit Union                      E/F       3.2
                                                                                                                                    G




    2.5      Antonio M.                        19 Wainwright Drive                                SunTrust                          D
             Ulisse                            Poquoson, VA 23662                                                                   E/F       3.6
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02        Desc Main
                                                                     Document      Page 20 of 36
 Debtor       U & F, LLC                                                                     Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Antonio M.                        19 Wainwright Drive                                American Express          D
             Ulisse                            Poquoson, VA 23662                                                           E/F       3.1
                                                                                                                            G




    2.7      Antonio M.                        19 Wainwright Drive                                Timothy A. Ward,          D
             Ulisse                            Poquoson, VA 23662                                 Esq.                      E/F       3.8
                                                                                                                            G




    2.8      DSD                               c/o Jesse Dunlap                                   Carol Moore               D
             Landscaping                       93 Firth Lane                                                                E/F
                                               Poquoson, VA 23662
                                                                                                                            G   2.1




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                             Desc Main
                                                                     Document      Page 21 of 36



 Fill in this information to identify the case:

 Debtor name         U & F, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $409,765.36
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $368,848.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,040,502.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 20-51257-SCS                        Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                                Desc Main
                                                                     Document      Page 22 of 36
 Debtor       U & F, LLC                                                                                Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Dennis A. Gentry and                                                         New Kent County Circuit                      Pending
               Deborah L. Gentry v. Michael                                                 Court                                        On appeal
               F. Johnson, Jr. and U & F,
                                                                                                                                         Concluded
               LLC
               CL18-273

       7.2.    Strategic Funding Source,                                                    Richmond Circuit Court                       Pending
               Inc. v. U & F, LLC d/b/a U & F                                                                                            On appeal
               and Antonio M. Ulisse
                                                                                                                                         Concluded
               CL18-2138

       7.3.    First Home Bank v. U & F,                         Contract Action            York-Poquoson Circuit                        Pending
               LLC and Antonio Ulisse                                                       Court                                        On appeal
               CL20001366-00                                                                300 Ballard Street
                                                                                                                                         Concluded
                                                                                            Yorktown, VA 23690


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                              Desc Main
                                                                     Document      Page 23 of 36
 Debtor        U & F, LLC                                                                                   Case number (if known)




           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                     Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.                                                         11/18/2020: $375 for initial consultation;
                                                                     11/25/2020: $3,858.50 for attorney's fees
                                                                     and associated court costs;
                                                                     12/1/2020: $3,500 for attorney's fees and
                Roussos & Barnhart, PLC                              associated court costs;
                500 E. Plume Street, Suite 503                       12/4/2020: $1,879.50 for attorney's fees
                Norfolk, VA 23510                                    and associated court costs                                Various                $9,613.00

                Email or website address
                barnhart@rgblawfirm.com

                Who made the payment, if not debtor?
                Antonio Ulisse



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers        Total amount or
                                                                                                                         were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer       Total amount or
               Address                                           payments received or debts paid in exchange                was made                     value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                             Desc Main
                                                                     Document      Page 24 of 36
 Debtor      U & F, LLC                                                                                 Case number (if known)



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1 William T. Forrest                                   2006 Chevrolet Silverado (value of
       .    18 Wainwright Drive                                  approximately $6,000 but company
               Poquoson, VA 23662                                received $0 for the vehicle)                            2019                                 $0.00

               Relationship to debtor
               son-in-law


       13.2                                                      2001 GMC C7500 C Series and 1991GMC
       .    Rappahannock Concrete                                C7000 Topkick C Series; vehicles
               Corp                                              transferred as to offset total debt owed to
               PO Box 520                                        Rappahannock Concrete Corp (value of
               Gloucester, VA 23061                              both vehicles total approx. $13,000)                    2019                         $13,000.00

               Relationship to debtor
               third party


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                           Desc Main
                                                                     Document      Page 25 of 36
 Debtor      U & F, LLC                                                                                 Case number (if known)



    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                                 Desc Main
                                                                     Document      Page 26 of 36
 Debtor      U & F, LLC                                                                                 Case number (if known)



       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Debbie Pittman                                                                                                             2009 - present
                    DP Business Services
                    103 Chisman Landing
                    Seaford, VA 23696

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                           Desc Main
                                                                     Document      Page 27 of 36
 Debtor      U & F, LLC                                                                                 Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Antonio M. Ulisse                              19 Wainwright Drive                                 President                             100%
                                                      Poquoson, VA 23662



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Antonio M. Ulisse
       .    19 Wainwright Drive                                                                                          12/2019 -
               Poquoson, VA 23662                                $13,713.11                                              12/2020           salary

               Relationship to debtor
               President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                   Desc Main
                                                                     Document      Page 28 of 36
 Debtor      U & F, LLC                                                                                 Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 10, 2020

 /s/ Antonio Ulisse                                                     Antonio Ulisse
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President/Owner

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                  Desc Main
                                                                     Document      Page 29 of 36
                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      U & F, LLC                                                                                      Case No.
                                                                                   Debtor(s)                Chapter      11


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR


1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and that
       compensation paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
       bankruptcy case is as follows:
         For legal services and associated court costs, I have agreed to accept                         $           Billing Hourly
         Prior to the filing of this statement I have received                                          $      $9,238.00 ($375.00
                                                                                                                 consultation fee
                                                                                                                  paid separately
                                                                                                                 from retainer on
                                                                                                                11/18/2020; of the
                                                                                                                 retainer amount,
                                                                                                               $1,256.25 paid for
                                                                                                              attorney's fees and
                                                                                                               $1,738.00 paid for
                                                                                                                   filing fee cost;
                                                                                                               $6.00 paid to SCC
                                                                                                                 for Certificate of
                                                                                                              Fact - remainder of
                                                                                                               $6,237.75 remains
                                                                                                                          in trust )
         Balance Due                                                                                    $           Billing Hourly

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify)

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify)

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.


5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e. Other provisions as needed:
                 All work as appropriate

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:
               Nothing excluded




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02               Desc Main
                                                                     Document      Page 30 of 36
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 10, 2020                                                          /s/ Kelly M. Barnhart
     Date                                                                       Kelly M. Barnhart
                                                                                Signature of Attorney

                                                                                Roussos & Barnhart PLC
                                                                                Name of Law Firm
                                                                                500 E. Plume Street, Ste. 503
                                                                                Norfolk, VA 23510
                                                                                757-622-9005 Fax: 757-624-9257



                                     For use in Chapter 13 Cases where Fees Requested Not in Excess of $5,296
                                                     (For all Cases Filed on or after 01/01/2019)
                        NOTICE TO DEBTOR(S), STANDING CHAPTER 13 TRUSTEE AND UNITED
                                               STATES TRUSTEE
                             PURSUANT TO LOCAL BANKRUPTCY RULE 2016-1(C) AND
                                         CLERK’S CM/ECF POLICY 9

            Notice is hereby given that pursuant to Local Bankruptcy Rule 2016-1(C), you must file an objection with the court to the fees requested
 in this disclosure of compensation opposing said fees in their entirety, or in a specific amount, no later than the last day for filing objections to
 confirmation of the chapter 13 plan.

                                                                        PROOF OF SERVICE
           The undersigned hereby certifies that on this date the foregoing Notice was served upon the debtor(s), the standing Chapter 13 trustee,
 and U. S. trustee pursuant to Local Bankruptcy Rule 2016-1(C) and the Clerk’s CM/ECF Policy 9, either electronically or in paper form (first class
 mail).

     Date
                                                                                      Signature of Attorney




[2030edva ver. 01/19]
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                               Desc Main
                                                                     Document      Page 31 of 36
                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      U & F, LLC                                                                                                Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President/Owner of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date December 10, 2020                                                       Signature /s/ Antonio Ulisse
                                                                                            Antonio Ulisse

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-51257-SCS
American Express
                                       Doc 1Strategic
                                               Filed 12/10/20    Entered 12/10/20 10:24:02
                                                      Funding Source, Inc.
                                                                                             Desc Main
P.O. Box 360001
                                             Document        Page  32 of 36
                                            c/o C. Daniel Waters, Esq.
Ft. Lauderdale, FL 33336                    Nguyen Ballato
                                            2201 Libbie Ave.
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x


                                            Richmond, VA 23230

Antonio M. Ulisse                           Strategic Funding Source, Inc.
19 Wainwright Drive                         1501 Broadway, Suite 1515
Poquoson, VA 23662                          New York, NY 10036




Carol Moore                                 Strategic Funding Source, Inc.
501 Wythe Creek Rd.                         c/o Holly S. Falkowitz, Esq.
Poquoson, VA 23662                          120 W. 45th St., 6th Floor
                                            New York, NY 10036


Caterpillar Financial Services Corp.        SunTrust
2120 West End Ave.                          P.O. Box 15288
Nashville, TN 37203                         Wilmington, DE 19886




DSD Landscaping                             Supersonic Funding
c/o Jesse Dunlap                            1608 S. Ashland Ave. #35697
93 Firth Lane                               Chicago, IL 60608
Poquoson, VA 23662


First Home Bank                             Timothy A. Ward, Esq.
c/o Dennis T. Lewandowski, Esq.             9240-A Mosby St.
Kaufman & Canoles, PC                       Manassas, VA 20110
150 W. Main Street, Ste. 2100
Norfolk, VA 23510

First Home Bank
9190 Seminole Blvd.
Seminole, FL 33772




Langley Federal Credit Union
P.O. Box 7463
Hampton, VA 23666




McCandlish Holton
c/o James M. Snyder, Esq.
1111 East Main Street, Suite 2100
Richmond, VA 23218


Rappahannock Concrete Corp
PO Box 520
Gloucester, VA 23061
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02             Desc Main
                                                                     Document      Page 33 of 36



                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      U & F, LLC                                                                                     Case No.
                                                                                    Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for U & F, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 10, 2020                                                     /s/ Kelly M. Barnhart
 Date                                                                  Kelly M. Barnhart
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for U & F, LLC
                                                                       Roussos & Barnhart PLC
                                                                       500 E. Plume Street, Ste. 503
                                                                       Norfolk, VA 23510
                                                                       757-622-9005 Fax:757-624-9257
                                                                       barnhart@rgblawfirm.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                          Desc Main
                                                                     Document      Page 34 of 36

                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      U & F, LLC                                                                                            Case No.
                                                                                   Debtor(s)                      Chapter      11


                                                   BUSINESS INCOME AND EXPENSES
         FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:
          1. Gross Income For 12 Months Prior to Filing:                                                      $         394,585.12
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
          2. Gross Monthly Income                                                                                                   $             35,871.00
PART C - ESTIMATED FUTURE MONTHLY EXPENSES:
          3. Net Employee Payroll (Other Than Debtor)                                                         $          16,675.00
          4. Payroll Taxes                                                                                                    127.96
          5. Unemployment Taxes                                                                                                  0.00
          6. Worker's Compensation                                                                                            157.11
          7. Other Taxes                                                                                                         0.00
          8. Inventory Purchases (Including raw materials)                                                               11,141.15
          9. Purchase of Feed/Fertilizer/Seed/Spray                                                                              0.00
          10. Rent (Other than debtor's principal residence)                                                                  500.00
          11. Utilities                                                                                                          0.00
          12. Office Expenses and Supplies                                                                                    527.72
          13. Repairs and Maintenance                                                                                         286.58
          14. Vehicle Expenses                                                                                               1,144.59
          15. Travel and Entertainment                                                                                           0.00
          16. Equipment Rental and Leases                                                                                    1,593.32
          17. Legal/Accounting/Other Professional Fees                                                                        828.50
          18. Insurance                                                                                                       724.63
          19. Employee Benefits (e.g., pension, medical, etc.)                                                                   0.00
          20. Payments to Be Made Directly By Debtor to Secured Creditors For Pre-Petition Business Debts (Specify):

                  DESCRIPTION                                                                     TOTAL
          Net Payroll amt includes salary to Mr. Ulisse to be $4333.33/month                       0
          going forward

          21. Other (Specify):

                  DESCRIPTION                                                                     TOTAL
          Bank Service Charges                                                                     37.59
          Bond Expense                                                                             18.18
          Permits & Other Misc. COGS                                                               340.38
          Dues & Subscriptions                                                                     166.39

          22. Total Monthly Expenses (Add items 3-21)                                                                               $             34,269.10
PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:
          23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2)                                                             $               1,601.90




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02                 Desc Main
                                                                     Document      Page 35 of 36

                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      U & F, LLC                                                                                         Case No.
                                                                                   Debtor(s)                   Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, Antonio Ulisse, declare under penalty of perjury that I am the President/Owner of U & F, LLC, and that the
following is a true and correct copy of the resolutions adopted by the Board of Directors of said corporation at a
special meeting duly called and held on the 10th day of December              , 20 20 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Antonio Ulisse, President/Owner of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Antonio Ulisse, President/Owner of this Corporation is authorized and directed
to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts
and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with
such bankruptcy case, and

       Be It Further Resolved, that Antonio Ulisse, President/Owner of this Corporation is authorized and directed
to employ Kelly M. Barnhart, attorney and the law firm of Roussos & Barnhart PLC to represent the corporation in
such bankruptcy case."

 Date      December 10, 2020                                                     Signed   /s/ Antonio Ulisse
                                                                                          Antonio Ulisse




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 20-51257-SCS                          Doc 1          Filed 12/10/20 Entered 12/10/20 10:24:02    Desc Main
                                                                     Document      Page 36 of 36

                                                                     Resolution of Board of Directors
                                                                                    of
                                                                                U & F, LLC




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Antonio Ulisse, President/Owner of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Antonio Ulisse, President/Owner of this Corporation is authorized and directed
to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts
and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with
such bankruptcy case, and

       Be It Further Resolved, that Antonio Ulisse, President/Owner of this Corporation is authorized and directed
to employ Kelly M. Barnhart, attorney and the law firm of Roussos & Barnhart PLC to represent the corporation in
such bankruptcy case.

 Date      December 10, 2020                                                     Signed      /s/ Antonio Ulisse



 Date                                                                            Signed




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
